LUMBARD, Circuit Judge
(concurring):
I concur in the conclusion that regulations governing cable system leased access channels that provide two-way, point-to-point, non-video communications are not “reasonably ancillary to the effective . regulation of television broadcasting,” United States v. Southwestern Gable Co., 392 U.S. 157, 178, 88 S.Ct. 1994, 2005, 20 L.Ed.2d 1001, 1016 (1968). Accordingly, I would vacate the order of the F.C.C. of December 5, 1974, which preempts regulation of such leased access channels as set forth in the F.C.C.’s Clarification adopted April 15,1974. As that determination is dispositive of the question of-F.C.C. jurisdiction, I think it is unnecessary to reach the question of whether the F.C.C. is deprived of jurisdiction under 47 U.S.C. § 152(b) because these activities are performed by common carriers or are solely intrastate in character.
This circuit has previously recognized that cable television systems, which most certainly were not considered during the development of the Communications Act of 1934, are not “readily encompassed within the clear language of” the provisions of that Act which govern broadcasters or carriers. General Telephone Co. of California v. F. C. C., 134 U.S.App.D.C. 116, 413 F.2d 390, 405, cert, denied, 396 U.S. 888, 90 S.Ct. 173, 24 L.Ed.2d 163 (1969). See Philadelphia Television Broadcasting Co. v. F. C. C., 123 U.S.App.D.C. 298, 359 F.2d 282 (1966). The difficulty of trying to fit the activities of cable system operators, including those activities now in dispute, into niches for which they were not designed is borne out by the tentative nature of Judge Wilkey’s conclusion that “most, if not all, of the uses to which the two-way, non-video cable capability is likely to be put fall within the term carrier . . . .”
Additional difficulties undermine my brother Wilkey’s conclusion that operators who perform these activities are carriers. The activities in dispute are said to satisfy the requirement that carriers serve all persons indifferently because the F.C.C. has ordered that leased access channels be made available on a nondiscriminatory basis. If in fact these are carrier activities, however, then the F.C.C. had no jurisdiction to promulgate that order in the first place, and its dicta cannot be used in support of the proposition that cable operators who perform these functions act as common carriers.
The Supreme Court’s decision to define F.C.C. jurisdiction over cable operators in terms of its jurisdiction over television broadcasting emanated from a finding that the two operations would otherwise conflict rather than from a determination that cable television fit neatly within the Communications Act provisions governing broadcasters. The Court implied that cable television had “characteristics both of broadcasting and of common carriers, but with all of the characteristics of neither . . . 392 U.S. at 172-78, 88 S.Ct. at 2002, 20 L.Ed.2d at 1013. Thus, I see no need to attempt to classify even these specific activities as clearly within or without the common carrier exemption from F.C.C. jurisdiction.
Nor is a determination that the activities in dispute are solely intrastate in nature conclusive on the question of the F.C.C.’s preemptive power. It seems clear that those cable television activities that are ancillary to television broadcasting, which is undoubtedly interstate in character, become, by that fact alone, subject to F.C.C. jurisdiction despite the possibility that all acts performed by the cable operators occur within the confines of a single state. Cf. *395General Telephone Co. of California v. F. C. C., 134 U.S.App.D.C. 116, 413 F.2d 390, cert. denied, 396 U.S. 888, 80 S.Ct. 173, 24 L.Ed.2d 163 (1969).
Thus it seems clear to me that presently the only relevant standard for determining whether the F.C.C. may properly exercise jurisdiction over an activity performed by a cable television operator is the standard set forth in Southwestern Cable of whether it is “ancillary to the regulation of television broadcasting.” See United States v. Midwest Video Corp., 406 U.S. 649, 662-63, 92 S.Ct. 1860, 1867, 32 L.Ed.2d 390, 400 (1972). While the F.C.C. might be empowered to issue the challenged regulations if the broader standards for exercise of F.C.C. jurisdiction suggested by Judge Wright were the applicable criteria, I believe the Supreme Court has limited our scope of review to application of the “ancillary to television broadcasting” standard. I do not believe that any of the nexi suggested by the F.C.C. to exist between two-way point-to-point, non-video communications and traditional concepts of television broadcasting satisfy this criterion.
The F.C.C. first argues that cable television is an “organic whole” and thus implies that if one service performed by cable operators is subject to F.C.C. jurisdiction under the “ancillary to television broadcasting” standard, then all cable services are so subject. I think that Judge Wilkey has adequately demonstrated that there is neither logical nor statutory support for this proposition and that the Supreme Court opinions on the subject strongly suggest that there are limits to F.C.C. jurisdiction over cable operators. I would only add that the F.C. C.’s contention that it should have plenary power over cable operators performing the activities in dispute for fear that divided regulation would be administratively infeasible is belied by current practice. Services of exactly the same nature as several of the proposed two-way, point-to-point, non-video cable communications are presently performed by telephone companies which are subject to state and local regulation. Yet the F.C.C. has introduced no evidence of administrative confusion as a result of diverse regulation by these entities.
Second, the F.C.C. argues that it desires to preempt the field, and thereby prevent any regulation of these services, in order to encourage experimentation with cable facilities. The laudatory desire to encourage experimentation, however, does not give the F.C.C. jurisdiction in the absence of a showing that the results of the experiment would be ancillary to broadcasting. I agree with Judge Wilkey that the nature of these services is such that its impact on broadcasting will be minimal. Moreover, many of these “new” services are, as noted above, presently supplied by telephone companies that are subject to state regulation. There is no reason to believe that states, which have allowed these services to develop in this context, would be less responsive to experimentation in the area of cable television.
Finally, the F.C.C. and those intervening on its behalf attempt to demonstrate an economic link between two-way, point-to-point, non-video communications and broadcasting services. Intervenor Manhattan Cable Television1 thus notes that it has accumulated substantial losses in providing cable television services but that its revenue-cost imbalance has been improved by its leasing of two-way, point-to-point, non-video communications services. It thus has the opportunity to present more broadcasting than it could otherwise afford. The F.C.C. apparently fears, without any substantiation of its claim, that a plethora of state regulations would deter cable operators from undertaking the expense necessary to institute these systems. Even if this economic nexus between broadcasting and the disputed services was sufficient to satisfy the “ancillariness” standard, a proposition which would far exceed the “ancillariness” found in any previous case, the *396F.C.C.’s contention is based on pure conjecture. One may just as well speculate that state regulations will be designed to encourage implementation of these services and not to make them economically infeasible.
For these reasons I agree that the order should be vacated and set aside.

. Manhattan Cable Television, Inc. and National Cable Television Association, Inc. have intervened in support of the F.C.C. The United States Independent Telephone Association has intervened in support of NARUC.